Citation Nr: 0716083	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-39 432	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1997.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action that denied service 
connection for prostate cancer.

In January 2007, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Prostate cancer was not shown present in service or to 
the required degree within 1 year of separation thereof, and 
the most persuasive medical evidence addressing the 
relationship between such disability and the veteran's 
military service weighs against the claim for service 
connection.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

September 2002 pre-rating and January 2005 post-rating RO 
letters informed the veteran of the VA's responsibilities to 
notify and assist him in his claim, and the 2005 letter 
informed him of what was needed to establish entitlement to 
service connection (evidence showing that a disease began in 
or was made worse by his military service).  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the 2002 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that the VA would make 
reasonable efforts to get.  January 2005 and December 2006 RO 
letters requested the veteran to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
thus finds that all these letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were not furnished to the 
veteran before the December 2002 rating action on appeal.  
However, the Board finds that the delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  Hence, the Board finds 
that any failure on the part of the VA in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in March and December 
2006 RO letters.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and extensive 
post-service VA, military, and private medical records.  The 
veteran was afforded a comprehensive VA examination by a 
hematology-oncology specialist in November 2002.  A 
transcript of the veteran's January 2007 Board hearing 
testimony is of record, and has been considered in 
adjudicating this appeal.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  Received in January 2005 
was a statement from the veteran that he had no additional 
medical evidence to submit.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after 31 December 1946 and a 
malignant tumor becomes manifest to a degree of 10% within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of it during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

At the January 2007 Board hearing, the veteran testified that 
his prostate cancer had its onset in service, and that this 
was supported by competent medical opinion.

The service medical records are completely negative for 
complaints, findings, or diagnoses of any prostate disorder.  
All examinations of the prostate in service in August 1977, 
approximately 1985, and April, May, and June 1992 were 
normal.  

Although the veteran was seen in service on several occasions 
for asymptomatic microscopic hematuria, comprehensive 
inservice examinations and urological evaluations from 
December 1996 to February 1997 established that this was 
associated with nephrolithiasis and a right ureter stone.  In 
this regard, the Board notes that the veteran claimed service 
connection for residuals of a kidney stone with blood in the 
urine in June 1997, and that the RO granted service 
connection for that disability by rating action of July 1997.

Post service, the veteran declined prostate, anal, and rectal 
examinations on a comprehensive February 1998 VA examination 
for Persian Gulf War veterans.  June 1998 VA outpatient 
records noted that February 1998 urine cytology was negative 
for malignant cells, and August 1998 VA records noted a 
prostate-specific antigen (PSA) value of 2.7 in January 1998.  
In October 2001, the veteran requested prostate cancer 
screening, and his VA physician ordered a PSA test.  

The first objective evidence of a prostate disorder was the 
asymmetric prostate with a large right lobe and a firm ridge 
along the left side found on VA outpatient digital rectal 
examination of January 2002, over 4 years post service.  A 
PSA value of 3.5 was noted, and the assessment was abnormal 
digital rectal examination, but the examiner did not 
attribute the prostate abnormality to the veteran's military 
service or any incident thereof.  February 2002 VA outpatient 
urological records noted PSA values of 2.7 in January 1998, 
2.7 in February 2000, and 3.5 in January 2002.

The first objective evidence of prostate cancer was the 
prostatic adenocarcinoma, Gleason's score 6 (3+3), found on 
military prostate biopsy of June 2002, over         5 years 
post service, but the physician did not attribute it to the 
veteran's military service or any incident thereof.  

In September 2002, T. F., M.D., noted that the veteran had 
been diagnosed with prostate cancer several months ago and 
underwent radical prostatectomy in July 2002, and opined that 
prostate cancer was extremely slow-growing and could have 
been present for 5 to 10 years.  In January 2004, Dr. T. F. 
noted that the veteran had moderate-grade prostate cancer in 
2002, and opined that it was conceivable that it had its 
onset between 5 and 15 years previously, and that the veteran 
could have been exposed to carcinogens in service.  In 
October 2004, Dr. T. F. opined that it was at least as likely 
as not that the veteran's prostate cancer found in 2002 had 
its onset between 5 and 15 years previously. 

In November 2002, a VA physician who is a specialist in 
hematology and oncology reviewed the claims folder and noted 
that there had been blood in the veteran's urine on multiple 
occasions during military service, and that a work-up at that 
time had shown evidence of nephrolithiasis.  After current 
examination, which showed that the prostate was surgically 
absent, the physician stated that he agreed with Dr. T. F. 
that adenocarcinoma of the prostate may be a slowly 
progressive disease and present for years before diagnosis, 
but opined that the question of whether the veteran's 
prostate cancer presented during his military service was a 
matter of pure speculation.  He further opined that it was as 
likely as not that the veteran's known nephrolithiasis with 
associated hematuria was the underlying cause of the 
microscopic hematuria noted during military service, and that 
the veteran did not present with prostate cancer until many 
years post service.

The Board ascribes great probative value to the November 2002 
VA physician's opinions and observations that any 
relationship between the veteran's military service and the 
prostate cancer first manifested many years post service 
would be purely speculative, and that it was as likely as not 
that the veteran did not present with prostate cancer until 
many years post service.  These opinions were arrived at 
after a thorough and comprehensive review of the claims 
folder containing service and post-service medical records, 
the veteran's actual medical history, and other personal 
medical records furnished by the veteran, including from Dr. 
T. F.; current examination of the veteran; and with the 
benefit of the VA examiner's special professional  knowledge 
of hematology and oncology.  Thus, the Board finds the 
November 2002 VA medical examiner's findings, observations, 
and conclusions to be dispositive of the question of service 
connection for prostate cancer, and that these most 
persuasive, expert medical observations and opinions militate 
against the claim.  See Hayes v. Brown,  5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In reaching this determination, the Board has also considered 
Dr. T. F.'s 2002 and 2004 medical reports, but his September 
2002 and January 2004 opinions are speculative at best, and 
neither they nor his October 2004 conclusion are supported by 
any stated rationale, and thus that evidence does not provide 
persuasive support for the veteran's claim that service 
connection for prostate cancer is warranted.

In addition to the medical evidence, the Board has considered 
the veteran's assertions and testimony as to a medical 
relationship between his prostate cancer and his inservice 
complaints.  However, questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38  (1994).  As a layman 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative 
(persuasive) opinion on such a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board concludes that service 
connection for prostate cancer must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


